ase 2:16-cr-00055-DWA Document 78-18 Filed 12/11/19 Page 1 of 2

LOR 1330.18
10/08/2014
Administrative Remedy

Procedure for Inmates
Page 8

ADMINISTRATIVE REMEDY INFORMAL RESOLUTION FORM

Before an inmate may receive and file a Request for Administrative
Remedy Form [BP- 929(13)], he must ordinarily attempt to informally

resolve his complaint with. his Unit's Correctional Counselor.
Briefly state the inmate's complaint below and the informal

resolution offered.

Date Form Issued by Unit Staff: a Staff Initials: 7“

 

é

 

#

— mete —
Inmate Name: yas) \US WS Reg. No.: OY; b2-O1l) Unit:

 

’ oh fy
ww. Team: the

1. Complaint and_Relief Requested; AS ° ie ors el eel is RSpoURe TAM ee

. : :
he: Me Let p\, ss AR AT a bold Oy. hou § “ [ress ABS ual reark rg ce» ate yl Ae lt re 2ncAwe be ally dec -
® . open deat! Ser ae aSstur a ‘este by. roe ae ‘SS: back pes 6 wk ; a wre Y A, ¢ obra S S qdwuad fad® fan » ad As & So

C fun, PARAS. oe wll aclweres >, a AMY alse have jee MM od wy tu cos athe K yew Vs Yoo qudage man he M2 A
Date inmate returned form to staff: 1) Staff Initials: fh

  
 

a Staff Response (Include effort to nesokve)

on

(ew) is de / ef Lie 4h Barvices

— ee ene 7c

Review Prior to Issuance of BP:9 Date:
Department Head

 

Date: |
Unit Manager

1

 

 

Date response was explained: we yy Counselor's Tnitials: te!
7-7

Response was accepted/rejected/ (Circle one)

 

 

 

eae } jo i f om j

Inmate Initials: pet hy Date:  f / /- J / /

Date BP-229 (13) Issued: “44/7 ° Staff Initials: rd
| _—

Inmate Initials: & \.

 

ae :

DISTRIBUTION: If complaint is ;nformally resolved - Forward to
Administrative Remedy Clerk, If the complaint is NOT. informally
resolved - Forward to Administrative Remedy Clerk along with the

completed BP-229(13) Form.
Case 2:16-cr-00055-DWA Document 78-18 Filed 12/11/19 Page 2 of 2

Administrative Remedy Informal Resolution Form - Response
FCI Loretto, Pennsylvania

TUSHA, Simon

Reg. No.: 04182-015

November 8, 2019

The following is in response to your Administrative Remedy Informal
Resolution, dated November 7, 2019, and receipted by me on

November 8, 2019. In this Administrative Remedy Informal Resolution, you
ask to be submitted for a Residential Reentry Center or Home Confinement
based upon your medical conditions. Inremedy, you request “As per Regional
Directors response, I am requesting home confinement or halfway
house/residential reentry center placement.”

In response, in an attempt to informally resolve your complaint, your

request has been looked into. It is unclear what guidance from the Regional
Director you are speaking of. Inmates are not submitted for Residential
Reentry Center placement based upon medical conditions. Review of your

Bureau Electronic Medical Record (BEMR) reveals that your medical needs
are being met at FCI Loretto. If you feel you qualify, you may request
Reduction in Sentence based upon your medical conditions. You may discuss
with your Unit Team.

I trust that this addresses your concerns.
| fo
J, ff

f / /y Pa a ——
Zi fAe

Norman Weidlich
Health Services Administrator
